department of the treasury internal_revenue_service washington d c date cc ebeo br2 tl-n-7384-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc from branch chief cc ebeo br2 subject field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend city state issue whether members of advisory boards appointed by the city are officers under state law for purposes of sec_3401 of the code conclusion whether the members of the advisory boards are officers under state law is properly determined by district_counsel if the board members are determined to be officers for federal_income_tax withholding purposes it does not automatically follow that they are employees fica tax purposes for fica tax purposes the service must determine whether the board members are common_law employees facts acting under authority granted by state statute the city council appoints citizens to several advisory boards including the the city pays the board members for each meeting attended the city does not withhold income taxes from payments it makes to the board members nor does the city withhold or pay oasdi or medicare_tax from the payments the city issues a form_1099 to each board member who receives dollar_figure or more in a calendar_year the board members are not participants in the city’s employee_pension_plan law and analysis sec_3401 of the code provides that the term wages means all remuneration other than fees paid to a public official for services performed by an employee for his employer sec_31_3401_a_-2 of the employment_tax regulations provides that authorized fees paid to public officials such as notaries public clerks of courts sheriffs etc for services rendered in the performance of their official duties are excepted from wages and hence are not subject_to_withholding however salaries paid to such officials by the government or by a government agency_or_instrumentality are subject_to_withholding sec_31_3401_a_-2 provides that amounts paid to precinct workers for services performed at election booths in state county and municipal elections and fees paid to jurors and witnesses are in the nature of fees paid to public officials and are therefore not subject_to_withholding sec_3402 provides that every employer making a payment of wages shall deduct and withhold federal income taxes sec_3401 provides that the term employee includes an officer employee or elected official of the united_states a state or any political_subdivision thereof or any agency_or_instrumentality of any one or more of the foregoing sec_31_3401_c_-1 of the employment_tax regulations provides in part that the term employee includes officers and employees whether elected or appointed of the united_states a state or any political_subdivision thereof or any agency_or_instrumentality of any one or more of the foregoing under sec_1402 for purposes of the self-employment compensation act seca the term trade_or_business generally does not include the performance of the functions of a public_office an exception exists for a public_office that is compensated solely on a fee basis under revrul_74_608 1974_2_cb_275 the exception applies only with respect to fees received directly from the public sec_1 c of the income_tax regulations provides guidance on the types of positions that are considered to be a public_office this section provides in part that the term public_office includes any elective or appointive office of a state or its political subdivisions further this section provides that for example a governor a mayor the secretary of state a county commissioner a judge a justice of the peace a county or city attorney or a notary public perform the services of a public_office revrul_61_113 1961_1_cb_400 considers whether individuals serving as members of a hearing board_of an air pollution control district are performing the functions of a public_office the members are appointed by the county board_of supervisors take an oath of office hold public hearings and submit their decisions to the county they are not under the control and direction of the county board_of supervisors or any other body their compensation is based upon the number of meetings they attend the ruling concludes that the board members’ services constitute the performance of the functions of a public_office and therefore do not constitute a trade_or_business under sec_1402 whether the board members are officers under sec_3401 is determined by reference to local law analysis of local law is properly handled by the office of district_counsel however we provide the following information on the employment_tax consequences if it is determined that the board members are officers under local law if the board members are determined to be officers under local law then sec_3401 provides that they are employees for income_tax_withholding purposes however fees paid to a public official are not wages subject_to income_tax_withholding moreover whether the board members are officers under sec_3401 does not affect whether they are employees for oasdi or medicare fica tax purposes rather whether the board members are employees for fica purposes is determined based upon the common_law standard sec_3121 notwithstanding that a worker is an employee under the common_law the taxpayer may be entitled to relief from employment_taxes under sec_530 of the revenue act of we wish to draw your attention to two provisions under sec_530 that were added by section of the small_business job protection act of sbjpa pub_l_no first sec_530 provides that the availability of the safe harbors is not dependent upon the worker otherwise being an employee based upon this provision the service has taken the position that the first step in a worker-classification case is to determine whether the taxpayer is entitled to relief under sec_530 second sec_530 provides that the industry practice safe_harbor under sec_530 shall not require a reasonable showing of the practice of more than percent of the industry we note this provision because taxpayers often claim reliance on industry practice as a reasonable basis for treating a worker as a nonemployee for further information on sec_530 and worker-classification see the training materials on employee versus independent_contractor status independent_contractor or employee training rev tpds 84238i if sec_530 relief is not available a state_or_local_government employer will be subject_to fica with respect to a common_law_employee unless the employee is a member of a qualified retirement_system or some other exception applies sec_3121 under sec_3121 to be excluded from the fica the employee must be a participant in a plan it is not enough that the employer maintains a plan for further information see publication federal-state reference guide social_security coverage and fica reporting by state and local_government employers case development hazards and other considerations the guidelines under the state and local_government compliance initiative provide that prospective treatment is the preferred approach to gaining taxpayer compliance if you have any further questions please call the branch telephone number jerry e holmes branch chief associate chief_counsel employee_benefits exempt_organizations
